DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-16. Claims 1, 4-5, 9-10, 13 and 16 were amended in the response filed 9/7/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/2021 and 8/18/2021 were was filed after the mailing date of the non-final office action on 6/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2009-043581, see machine translation) in view of Ozeki et al. (US 2005/0019627).
Regarding claim 1, Oishi discloses a fuel cell management system for transmitting a command from a server via an external communication network to forcibly stop when the fuel cell device 103 has an abnormality or the regular maintenance time has come ([0001]). An information terminal device 101 is connected to and controls the fuel cell device 103 (see Fig 1, [0022]), and is provided with settings such as starting and stopping power generation of the fuel cell device and an abnormal code display ([0024]). Because the information terminal device 101 is inside a home 100 (see Fig 1), the information terminal device is considered an interface configured to receive a user operation [resident in the house] toward the fuel cell system. The fuel cell device includes a control unit 203 (reads on claimed: controller) that performs precise control of the fuel cell component 210 ([0026]). A forced stop command can be generated from an abnormality ([0029]) or be set from a server (remotely) ([0041]). The information terminal device 101 is notified that the forced stop command has been set ([0041]), and the fuel cell device cannot be started even if the user selects the power generation instruction on the information terminal device 101 ([0055]). That is, the information terminal device 101 (controller) performs a predetermined process related to a reception stop of the user operation (prevents user from turning on fuel cell). Further, Oishi illustrates the relationship between the forced stop command and the activation of the fuel cell in Figure 5 ([0054]), wherein at step 13, it is determined if power generation is selected, if yes, then at step 14, it is determined whether a forced stop signal is present ([0054]). That is, Oishi teaches this process occurs throughout the fuel cell operation (start and stop operation of the fuel cell system).
While Oishi teaches a force stop command and preventing the user from selecting a power generation instruction ([0041], [0055], Fig 5), Oishi does not explicitly disclose performing the predetermined process “at least during a period from a start of a stop operation state to an end of the stop operation state of the fuel cell system, wherein the stop operation state is a state from power generation operation state of the fuel cell system to a stop state of the fuel cell system”.
(Fig 5). Between the power generation operation and the stop [period] is a stop operation (S3), wherein in the stop operation, the blower [oxidant supply] 6 is stopped, the cooler 7 is stopped, and purging is performed on the system (including a fuel cell 1, fuel processor 2, gas passages 11 and 13) ([0047], Fig 5). Ozeki teaches that if a hydrogen-rich fuel gas remains unconsumed after a reaction within the fuel cell power generation system, there is a risk of explosion, and therefore for safety, the purging is performed ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stop operation (stop mode S3) of Ozeki with the processes of Oishi and between the power generation and stop period of Oishi for the purpose of removing unconsumed fuel gas to improve safety and reduce the risk of explosion. In addition, because Oishi teaches a system of a force stop command and preventing the user from selecting a power generation instruction (a start operation to power generation operation), it would have been obvious to add the stop operation of Ozeki with the same restriction of preventing the user from selecting a power generation instruction during a stop as taught by Oishi for the purpose of the maintenance staff can get a sense of security that the fuel cell device will not activate during repair or scheduled maintenance work (Oishi at [0055]).
Regarding claims 2-4, modified Oishi discloses all of the claim limitations as set forth above. While Oishi teaches that the information terminal device 101 notifies the user that the fuel cell device 103 is forcibly stopped and cannot be activated at present ([0036]), Oishi does not explicitly disclose (claim 2) wherein the predetermined process includes a mask process of (claim 3) wherein the predetermined process includes a notification process of notifying a user that a reception of the user operation has been stopped, or (claim 4) wherein the predetermined process includes a notification process of notifying a user that the stop operation of the fuel cell system is being performed, at least because Oishi does not explicitly teach notifying the user that the stop operation has occurred or is occurring during the stop operation (see Fig 5, which at steps 14-15 teaches not starting the fuel cell when a user request power during the forced stop, [0054]). 
However, because Oishi teaches notifying the user during the forced stop and the fuel cell cannot be activated ([0036]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also notify the user via the information terminal device 101 when the user selects power generation from the fuel cell that 1) there is a forced stop, 2) the fuel cell will not generate power during the forced stop, and 3) the fuel cell cannot be turned on during the forced stop but other services (such as hot water) can be supplied during the forced stop ([0016]) for the purpose of informing the user. Because Oishi teaches preventing the activating of the fuel cell during the forced stop, this prevention is considered a mask which stops the reception of the user operation.
Regarding claim 5, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches the forced stop command can be made by remote control and from a management system ([0010]). Further, the combination also meets the limitation of “which is being performed at the stop operation state” for the reasons set forth above in claim 1. 
claim 6, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that the forced stop command can be made by remote control ([0010]) and the system prevents the user from selecting power generation ([0055]).
Regarding claim 7, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that the forced stop command can be a result of the arrival of periodic maintenance time (such as cumulative energized time, cumulative power generation amount, cumulative power generation time, cumulative startup times, cumulative combustion time, and cumulative combustion times since the fuel cell device was installed) and can be determined (scheduled) in advance ([0034]). 
Regarding claim 8, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches the forced stop command is set from the server 105 ([0036], [0041]), thus the instruction from the management apparatus includes an information element indicating that the stop operation of the fuel cell system is the remote stop operation.
Regarding claim 9, modified Oishi discloses all of the claim limitations as set forth above. While Oishi teaches preventing the user from operating the fuel cell during a forced stop ([0055]) and teaches cancelling or releasing the forced stop ([0058]), Oishi does not explicitly disclose wherein the controller is configured to perform the predetermined process unless the stop operation of the fuel cell system is canceled within a predetermined time. 
However, Oishi teaches that the forced stop can be released after a test operation without a predetermined operation (work) being performed or completed ([0058]-[0059]). Thus the fuel cell forced stop can be released after a predetermined time (after a test) and the controller will no longer perform the predetermined process (related to a reception stop of the 
Regarding claim 12, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that the forced stop is cancelled or released by staff or the management ([0058]); therefore the predetermined process is cancelled (because the user regains control) by an operation by a maintenance provided of the fuel cell system or an instruction from the management apparatus configured to manage the fuel cell system.
Regarding claim 13, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that in the case of an abnormality (fault), the fuel cell device 103 stops at its own discretion ([0029]); thus the stop operation of the fuel cell system includes a stop operation due to an abnormality of the fuel cell system. Further, the combination also meets the limitation of “which is being performed at the stop operation state” for the reasons set forth above in claim 1.
Regarding claim 14, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that the information terminal device 101 is inside the house (see Fig 5) and thus is separate and remote from the fuel cell system. Therefore, the information terminal device is a remote controller operated by a user.
Regarding claim 15, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches the information terminal device 101 (interface) receives a forced stop command from a server maintenance/management company 105 (apparatus) ([0036]), thus 
Regarding claim 16, Oishi discloses a fuel cell management system for transmitting a command from a server via an external communication network to forcibly stop when the fuel cell device 103 has an abnormality or the regular maintenance time has come ([0001]). An information terminal device 101 is connected to and controls the fuel cell device 103 (see Fig 1, [0022]), and is provided with settings such as starting and stopping power generation of the fuel cell device and an abnormal code display ([0024]). Because the information terminal device 101 is inside a home 100 (see Fig 1), the information terminal device is considered an interface configured to receive a user operation [resident in the house] toward the fuel cell system; thus meeting the limitations of receiving a user operation toward a fuel cell system. The fuel cell device includes a control unit 203 (reads on claimed: controller) that performs precise control of the fuel cell component 210 ([0026]). A forced stop command can be generated from an abnormality ([0029]) or be set from a server (remotely) ([0041]). The information terminal device 101 is notified that the forced stop command has been set ([0041]), and the fuel cell device cannot be started even if the user selects the power generation instruction on the information terminal device 101 ([0055]). That is, the information terminal device 101 performs a predetermined process related to a reception stop of the user operation (prevents user from turning on fuel cell). Further, Oishi illustrates the relationship between the forced stop command and the activation of the fuel cell in Figure 5 ([0054]), wherein at step 13, it is determined if power generation is selected, if yes, then at step 14, it is determined whether a ([0054]). That is, Oishi teaches this process occurs throughout the fuel cell operation (start and stop operation of the fuel cell system).
While Oishi teaches a force stop command and preventing the user from selecting a power generation instruction ([0041], [0055], Fig 5), Oishi does not explicitly disclose performing the predetermined process “at least during a period from a start of a stop operation state to an end of the stop operation state of the fuel cell system, wherein the stop operation state is a state from power generation operation state of the fuel cell system to a stop state of the fuel cell system”.
Ozeki discloses a fuel cell power generation system which has a control system having a start operation (S1), a power generation operation (S2), a stop operation (stop mode S3), and a stop (stop period S4) (Fig 5). Between the power generation operation and the stop [period] is a stop operation (S3), wherein in the stop operation, the blower [oxidant supply] 6 is stopped, the cooler 7 is stopped, and purging is performed on the system (including a fuel cell 1, fuel processor 2, gas passages 11 and 13) ([0047], Fig 5). Ozeki teaches that if a hydrogen-rich fuel gas remains unconsumed after a reaction within the fuel cell power generation system, there is a risk of explosion, and therefore for safety, the purging is performed ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stop operation (stop mode S3) of Ozeki with the processes of Oishi and between the power generation and stop period of Oishi for the purpose of removing unconsumed fuel gas to improve safety and reduce the risk of explosion. In addition, because Oishi teaches a system of a force stop command and preventing the user from selecting a power generation instruction (a start operation to power generation (Oishi at [0055]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2009-043581, see machine translation) in view of Ozeki et al. (US 2005/0019627), as applied to claim 1 above, and further in view of Sato et al. (JP 2013-191383, see machine translation).
Regarding claim 10, Oishi discloses all of the claim limitations as set forth above. While Oishi teaches a forced stop operation which can be the result of an abnormal condition ([0029], [0041]), Oishi does not explicitly disclose wherein the stop operation of the fuel cell system includes a leak detection avoidance operation accompanying a leak detection of a gas supplied to the fuel cell system, and the controller is configured to perform the predetermined process when the stop operation of the fuel cell system is the leak detection avoidance operation.
Sato teaches a fuel cell power generation apparatus which has a safety measure against combustible gas comprising a gas leakage detection means 31 which detects leakage of combustible gas on the basis of the result of detection by a combustible gas sensor 10. An abnormal stoppage processing means 32 which is notified when a leakage is detected stops the fuel cell power generation apparatus (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gas leak detection, sensors, and shut off of Sato 
Regarding claim 11, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that the maintenance can be determined (scheduled) in advance ([0034]); thus the gas leak detection system would operate according to a schedule in advance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725